Mr. Justice Thomas delivered the opinion of the court.: The claimant, an automobile investigator, employed by the Secretary of State, was injured during the month of June, 1929, while riding a motorcycle furnished him by the office of Secretary of State. He was attempting to pass a motor vehicle on Eoute No. 4 and as he was passing his car caught the fender of the car he was attempting to pass and threw him from the motorcycle on the street car tracks and injured his face, head and mouth and left him permanently scarred and he files this claim for $128.00 for hospital bill and doctor bills paid by him. The court finds the amount paid to be fair and reasonable. The claimant is allowed an award in the - sum of $128.00 for his hopsital bills and doctor bills.